UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-06659) Exact name of registrant as specified in charter: Putnam Tax Free Health Care Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: May 31, 2007 Date of reporting period: June 1, 2006 - May 31, 2007 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: What makes Putnam different? A time-honored tradition in money management Since 1937, our values have been rooted in a profound sense of responsibility for the money entrusted to us. A prudent approach to investing We use a research-driven team approach to seek consistent, dependable, superior investment results over time, although there is no guarantee a fund will meet its objectives. Funds for every investment goal We offer a broad range of mutual funds and other financial products so investors and their financial representatives can build diversified portfolios. A commitment to doing whats right for investors We have stringent investor protections and provide a wealth of information about the Putnam funds. Industry-leading service We help investors, along with their financial representatives, make informed investment decisions with confidence. In 1830, Massachusetts Supreme Judicial Court Justice Samuel Putnam established The Prudent Man Rule, a legal foundation for responsible money management. THE PRUDENT MAN RULE All that can be required of a trustee to invest is that he shall conduct himself faithfully and exercise a sound discretion. He is to observe how men of prudence, discretion, and intelligence manage their own affairs, not in regard to speculation, but in regard to the permanent disposition of their funds, considering the probable income, as well as the probable safety of the capital to be invested. Putnam Tax-Free Health Care Fund 5 | 31 | 07 Annual Report Message from the Trustees 1 About the fund 2 Performance and portfolio snapshots 4 Report from the fund managers 5 Performance in depth 9 Your funds management 11 Terms and definitions 14 Trustee approval of management contract 15 Other information for shareholders 19 Financial statements 20 Federal tax information 37 Compliance certifications 37 Shareholder meeting results 38 About the Trustees 39 Officers 43 Cover photograph: © Richard H. Johnson Message from the Trustees Dear Fellow Shareholder: Reflecting investor uncertainty about the outlook for the U.S. economy, volatility in the financial markets has been on the rise. After a downturn in March, the Dow Jones Industrial Average recently reached new record-high levels. The upward climb in the stock market has been largely unaffected by higher-trending interest rates since mid-May, though it remains to be seen whether current stock market levels are sustainable. From our perspective, we are encouraged by recent indications of moderate inflation, a low unemployment rate, and a rebound in manufacturing. We consequently believe the U.S. economy will weather this period of uncertainty. As we communicated in proxy materials recently mailed to all Putnam fund shareholders, on February 1, 2007, Marsh & McLennan Companies, Inc. announced that it had signed a definitive agreement to sell its ownership interest in Putnam Investments Trust, the parent company of Putnam Management and its affiliates, to Great-West Lifeco Inc. Great-West Lifeco is a financial services holding company with operations in Canada, the United States, and Europe and is a member of the Power Financial Corporation group of companies. We are pleased to announce that in mid-May, shareholders voted overwhelmingly in favor of the proposed transaction. While it is still subject to regulatory approvals and other conditions, we currently expect the transaction to be completed this summer. We would also like to take this opportunity to announce that Putnam President and Chief Executive Officer Ed Haldeman, one of your funds Trustees since 2004, has been named President of the Funds, assuming this role from George Putnam, III. This change will enable George Putnam to become an independent Trustee of the funds upon completion of the transaction with Great-West Lifeco. Both George and Ed will continue serving on the Board of Trustees in our collective role of overseeing the Putnam funds on your behalf. In the following pages, members of your funds management team discuss the funds performance and strategies for the fiscal year ended May 31, 2007, and provide their outlook for the months ahead. As always, we thank you for your support of the Putnam funds. Putnam TaxFree Health Care Fund: potential for high current income exempt from federal income tax One of the most significant challenges of fixed-income investing involves taxes on income, which tend to be imposed at a higher rate than, for example, taxes on qualified stock dividends. Investing in municipal bonds through a fund such as Putnam TaxFree Health Care Fund can help address this challenge while committing money to projects that support community interests. While the stated yields on municipal bonds are usually lower than those of taxable bonds, the income from most municipal bonds has the advantage of being exempt from federal income tax. These bonds are issued by states and local municipalities to raise funds for building and maintaining public facilities and, in some cases, industrial development. Putnam TaxFree Health Care Fund invests primarily in bonds issued to fund health-care projects. Examples include bonds that finance hospitals, nursing homes, and retirement communities. This sector can be attractive for investors because baby boomers are aging, demand for health services is increasing, and many of the bonds in the health-care sector pay above-average yields. The fund can also invest in sectors other than health care to maintain adequate diversification. The bond holdings have varying degrees of credit risk, which is the risk that the issuer will not be able to repay the bond. While some bonds have credit ratings from independent rating agencies such as Standard & Poors or Moodys, many do not, often because their issuers decide not to pursue a rating that might be below investment grade. Investment managers typically must conduct additional research to analyze non-rated bonds. Putnams team of municipal bond analysts has particular expertise in this sort of credit research to identify non-rated bonds that it believes have attractive risk/return profiles. Also, after purchasing a bond, the funds management team continues to monitor developments that could affect its results. The goal of Putnams research and active management is to pinpoint opportunities to adjust the funds holdings for the benefit of fund shareholders. The fund concentrates its investments in a limited number of sectors and involves more risk than a fund that invests more broadly. Mutual funds that invest in bonds are subject to certain risks, including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Capital gains, if any, are taxable for federal and, in most cases, state purposes. For some investors, investment income may be subject to the federal alternative minimum tax. Income from federally exempt funds may be subject to state and local taxes. Changes in law or adverse determinations by the Internal Revenue Service or a state tax authority could make the income from some of the funds tax-exempt investments taxable. Please consult with your tax advisor for more information. The funds shares trade on a stock exchange at market prices, which may be higher or lower than the funds net asset value. How do closed-end funds differ from open-end funds? More assets at work While open-end funds need to maintain a cash position to meet redemptions, closed-end funds are not subject to redemptions and can keep more of their assets invested in the market. Traded like stocks Closed-end fund shares are traded on stock exchanges, and their market prices fluctuate in response to supply and demand, among other factors. Market price vs. net asset value Like an open-end funds net asset value (NAV) per share, the NAV of a closed-end fund share equals the current value of the funds assets, minus its liabilities, divided by the number of shares outstanding. However, when buying or selling closed-end fund shares, the price you pay or receive is the market price. Market price reflects current market supply and demand and may be higher or lower than the NAV. Municipal bonds finance a range of projects and play a key role in health-care and medical services. Performance and portfolio snapshots Putnam Tax-Free Health Care Fund Data is historical. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and net asset value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance assumes reinvestment of distributions and does not account for taxes. Fund returns in bar chart are at NAV. See page 9 for additional performance information, including fund returns at market price. Index and Lipper results should be compared to fund performance at NAV. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a fund's monthly reinvestment NAV. We believe that amid current market conditions, high-quality bonds have more attractive prospects than high-yield bonds, which have had a strong run in recent years. Paul Drury, Portfolio Leader, Putnam Tax-Free Health Care Fund Credit qualities shown as a percentage of portfolio value as of 5/31/07. A bond rated Baa or higher (MIG3/VMIG3 or higher, for short-term debt) is considered investment grade. The chart reflects Moodys ratings; percentages may include bonds not rated by Moody's but considered by Putnam Management to be of comparable quality. Ratings will vary over time. 4 Report from the fund managers The year in review We are pleased to report that conditions in the municipal health-care sector remained generally benign during the reporting period. Many of the higher-yielding, lower-rated bonds found in this sector benefited from increased demand as yield-oriented investors searched for opportunities in a period of historically low interest rates. Thanks to the sectors advantages and our bond selections, your funds performance at NAV kept pace with that of its benchmark, the Lehman Municipal Bond Index. Although your fund invests primarily in bonds from the health-care sector, its overweight positions in tobacco settlement and single-family housing bonds, relative to the peer group average, contributed positively to results, as did the pre-refunding of several key holdings. Nevertheless, the fund fell behind the average return for its Lipper peer group. We attribute the lagging results primarily to the portfolios underweight to long-term bonds and its emphasis on short- to intermediate-term bonds, which reflected our conservative interest-rate outlook. During the fiscal year, which ended May 31, 2007, the economy slowed, registering a growth rate of less than 1% between January and March. This slowdown allowed long-term bonds to rise in price, leaving the fund at a disadvantage relative to other, more aggressively positioned funds. Market overview Since August 2006, the Federal Reserve (the Fed) has held the federal funds rate  the benchmark rate for overnight loans between banks  steady at 5.25%, while indicating that future rate decisions will depend on whether it considers inflation or slower growth a greater risk to the economy. For the period as a whole, yields on shorter-term bonds rose slightly, while yields on longer-term bonds declined. The yield curve  a graphical representation of differences in yield for bonds of comparable quality and different maturities  flattened modestly to reflect this shift, showing that the yield advantage of longer-term bonds, intended to compensate investors for the greater risk of a long-term investment, had also declined. However, tax-exempt bonds with maturities greater than five years performed better than comparable Treasury bonds, while shorter-maturity municipals underperformed comparable Treasuries. Lower-rated bonds declined in March but rallied in April, ending the period with stronger performance than higher-quality bonds. As the prices of lower-rated bonds rose, their yields declined. Consequently, the yield advantages that had initially drawn investor attention became less pronounced. Market sector and fund performance This comparison shows your funds performance in the context of different market sectors for the 12 months ended 5/31/07. See the previous page and page 9 for additional fund performance information. Index descriptions can be found on page 14. 5 Across the market in general non-rated bonds also gained value, and airline-related industrial development bonds (IDBs) were especially strong performers. Securities issued by long-term care facilities and toll roads also delivered solid results, as did tobacco settlement bonds. Strategy overview Given our expectation for rising interest rates, we maintained a short (defensive) portfolio duration relative to the funds Lipper peer group. This strategy had a neutral impact on relative results. Municipal bonds with the longest maturities saw yields decline, while shorter-maturity municipals generally saw yields increase. Duration is a measure of a funds sensitivity to changes in interest rates. Having a shorter-duration portfolio may help protect principal when interest rates rise, but it can reduce the potential for appreciation when rates fall. The funds positioning in two non-health-care sectors namely, tobacco settlement bonds and single-family housing bonds  added to performance. Relative to the funds peer group, we also maintained an overweight position in single-family housing bonds. This strategy proved helpful to results, as declining mortgage prepayments continued to support bonds in this sector. The funds higher overall credit quality held back performance relative to its peer group, as the lower-quality tiers of the municipal bond market delivered the strongest results during the period. Your funds holdings Benefiting from generally positive conditions, the municipal health-care sector, which includes bonds issued by hospitals, nursing homes, and continuing care facilities, outperformed high-grade municipal bonds for the period. During the year, Medicare and Medicaid payments to hospitals were relatively stable, or on the increase. With a few exceptions, most states have also been maintaining adequate funding for health-care facilities. For long-term care providers, the fundamental situation has been solid because development of new facilities has occurred only gradually, which has kept occupancy rates elevated. Because we currently anticipate the possibility of cuts in Medicare reimbursements after the 2008 election, we have been favoring facilities that rely more on private insurance payments. Several pre-refunded bonds had a positive impact on performance during the period. A pre-refunding occurs when an issuer refinances an older, higher-coupon bond by issuing new bonds at current, lower interest rates. The Comparison of the funds maturity and duration This chart compares changes in the funds average effective maturity (a weighted average of the holdings maturities) and its average effective duration (a measure of its sensitivity to interest-rate changes). Average effective duration and average effective maturity take into account put and call features, where applicable, and reflect prepayments for mortgage-backed securities. Duration is usually shorter than maturity because it reflects interest payments on a bond prior to its maturity. 6 proceeds are then invested in a secure investment, usually U.S. Treasury securities, that matures at the older bonds first call date. The secure backing has the effect of raising the bonds perceived credit rating while the shorter effective maturity lowers its interest-rate risk. Since both of these developments are favorable for investors, bond prices often rise after pre-refunding. Among the portfolio holdings that experienced a pre-refunding were bonds issued by the Denver Health & Hospital Authority . The original issue was rated BBB, the lowest investment-grade rating, but with the pre-refunding in May, the quality rose to an equivalent of AAA. As noted earlier, tobacco settlement bonds continued to perform well throughout the period. Payments from tobacco settlement bonds are secured by income promised to various states through settlements from tobacco companies. These bonds generally pay an attractive level of yield relative to municipal bonds of similar credit ratings and maturities. The yield compensates investors for the specific risk of these bonds, which is that the income could be jeopardized should litigation result in large judgments against tobacco companies. During the past year, favorable resolution of some legal challenges has led to an improving outlook for the sector. The fund holds several tobacco settlement issues, including those issued by Westchester Tobacco Asset Securitization Corporation (New York) , Badger Tobacco Asset Securitization Corporation (Wisconsin) , and District of Columbia Tobacco Settlement Finance Corporation. The funds credit quality had an adverse impact on relative performance. We had favored issues with higher credit ratings, but bonds from the lowest tiers of the investment-grade sector  B-rated and nonrated  delivered the best results. There was, however, a silver lining that involved single-family housing bonds. These high-quality issues typically provide attractive yields without requiring the fund to take on additional risk in the form of a lower rating. Holdings such as the AAA-rated GNMA PAC (Planned Amortization Class) bond issued by the Missouri State Housing Development Commission and an Aa1-rated revenue PAC bond issued by the Florida Housing Finance Corporation performed well for the fund. After reviewing our research on high-quality versus high-yield bonds, we continue to believe that high-quality bonds have more attractive prospects. Yield spreads, or the difference in yield between higher- and lower-quality bonds of comparably maturities, are extremely narrow, offering investors little compensation for accepting the greater credit risk of a lower-quality investment. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Of special interest Merger with open-end Putnam fund proposed During the period, Putnam Investments and the Board of Trustees of the Putnam Funds announced a comprehensive initiative intended to concentrate the lineup of closed-end funds managed by Putnam Investments. The initiative includes a proposal to merge your fund into Putnam Tax Exempt Income Fund, a nationally diversified, open-end municipal bond fund whose objectives are similar to those of your fund. Both funds are managed by the same investment team. This merger must be approved by shareholders of your fund and is subject to certain other conditions. The Trustees believe it is in the best interests of shareholders because it would give them shares of an open-end fund, with the opportunity to realize the full net asset value of their shares following the merger, less any applicable short-term redemption fees. Proxy statements, which also serve as prospectuses for the merger shares issued by the surviving fund, have been mailed to shareholders of your fund. The merger is expected to take place as soon as practicable following approval by shareholders. Increase in your funds dividend In an environment of rising yields on short-term and intermediate-term bonds, as holdings in the portfolio have been called or sold, they have often been replaced with bonds that have higher yields. This has resulted in higher income for the portfolio. Consequently, in December 2006 the funds monthly dividend was increased to $0.047 from $0.0447. 7 The outlook for your fund The following commentary reflects anticipated developments that could affect your fund over the next six months, as well as your management teams plans for responding to them. Please note that, as described on page 7, a merger of your fund into Putnam Tax Exempt Income Fund has been proposed, which, if approved by shareholders at a meeting scheduled for August 2007, is expected to occur as soon as practicable thereafter. Recent comments from Federal Reserve Chairman Ben Bernanke indicate that central bank policymakers anticipate continuing moderate economic growth over the next several months, despite an ongoing drag from the lagging housing sector. At the same time, the Fed believes that underlying inflation likely will continue to decelerate, although the risk of rising inflation remains. Given this economic outlook, we believe the Fed is comfortable with its current interest-rate policy and, as a result, may keep the federal funds rate at 5.25% during the coming months. Against this backdrop, we plan to maintain a short duration strategy in the portfolio. In our view, the rally among lower-rated, higher-yielding bonds, which has persisted over the past couple of years, may finally be winding down. We base this view, in part, on the fact that the difference in yield between Aaa-rated bonds and Baa-rated bonds  the highest and lowest investment-grade ratings, respectively  remains near an all-time low. In fact, the higher-income advantage available to those willing to assume additional credit risk by investing in lower-rated bonds has diminished to the lowest level in over seven years. It has been our experience that when investor demand is this elevated, many high-yielding securities can become overpriced. We continue to believe that this is not the most opportune time to reach too far out in terms of bond maturity (i.e., extend duration by investing in securities with later final maturity dates) or too far down in quality in pursuit of higher income. Over the near term, we will look for opportunities in certain market sectors notably, single-family housing  where we believe the fund may benefit in an environment of moderating economic growth without being exposed to undue risk. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. The fund concentrates its investments in a limited number of sectors and involves more risk than a fund that invests more broadly. Mutual funds that invest in bonds are subject to certain risks, including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Capital gains, if any, are taxable for federal and, in most cases, state purposes. For some investors, investment income may be subject to the federal alternative minimum tax. Income from federally exempt funds may be subject to state and local taxes. Changes in law or adverse determinations by the Internal Revenue Service or a state tax authority could make the income from some of the funds tax-exempt investments taxable. Please consult with your tax advisor for more information. The funds shares trade on a stock exchange at market prices, which may be higher or lower than the funds net asset value. 8 Your funds performance This section shows your funds performance for periods ended May 31, 2007, the end of its fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end. Performance should always be considered in light of a funds investment strategy. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return, net asset value, and market price will fluctuate, and you may have a gain or a loss when you sell your shares. Fund performance Total return for periods ended 5/31/07 Lipper General and Insured Municipal Funds (unleveraged Market Lehman Municipal closed-end) NAV price Bond Index category average* Annual average Life of fund (since 6/29/92) 6.59% 5.95% 6.06% 5.94% 10 years 72.34 75.52 72.51 65.74 Annual average 5.59 5.79 5.60 5.17 5 years 32.85 49.00 27.24 28.67 Annual average 5.85 8.30 4.94 5.17 3 years 18.02 36.05 15.33 18.25 Annual average 5.68 10.81 4.87 5.74 1 year 4.94 20.87 4.84 5.67 Performance assumes reinvestment of distributions and does not account for taxes. Index and Lipper results should be compared to fund performance at net asset value. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a funds monthly reinvestment NAV. * Over the 1-, 3-, 5-, 10-year, and life-of-fund periods ended 5/31/07, there were 9, 8, 8, 8, and 5 funds respectively, in this Lipper category. Fund price and distribution information For the 12-month period ended 5/31/07 Distributions Number 12 Income 1 $0.5508 Capital gains 2  Total $0.5508 Share value: NAV Market price 5/31/06 $14.06 $12.06 5/31/07 14.15 13.98 Current yield (end of period) Current dividend rate 3 3.99% 4.03% Taxable equivalent 4 6.14 6.20 1 For some investors, investment income may be subject to the federal alternative minimum tax. Income from federally exempt funds may be subject to state and local taxes. 2 Capital gains, if any, are taxable for federal and, in most cases, state purposes. 3 Most recent distribution, excluding capital gains, annualized and divided by NAV or market price at end of period. 4 Assumes maximum 35% federal tax rate for 2007. Results for investors subject to lower tax rates would not be as advantageous. 9 Fund performance as of most recent calendar quarter Total return for periods ended 6/30/07 NAV Market price Annual average Life of fund (since 6/29/92) 6.53% 5.87% 10 years 69.76 73.42 Annual average 5.43 5.66 5 years 30.87 45.13 Annual average 5.53 7.73 3 years 17.24 34.10 Annual average 5.44 10.27 1 year 4.76 18.93 10 Your funds management Your fund is managed by the members of the Putnam Tax Exempt Fixed-Income Team. Paul Drury is the Portfolio Leader, and Brad Libby, Susan McCormack, and Thalia Meehan are Portfolio Members, of your fund. The Portfolio Leader and Portfolio Members coordinate the teams management of the fund. For a complete listing of the members of the Putnam Tax Exempt Fixed-Income Team, including those who are not Portfolio Leaders or Portfolio Members of your fund, visit Putnams Individual Investor Web site at www.putnam.com. Investment team fund ownership The table below shows how much the funds current Portfolio Leader and Portfolio Members have invested in the fund and in all Putnam mutual funds (in dollar ranges). Information shown is as of May 31, 2007, and May 31, 2006. Trustee and Putnam employee fund ownership As of May 31, 2007, all of the Trustees of the Putnam funds owned fund shares. The table below shows the approximate value of investments in the fund and all Putnam funds as of that date by the Trustees and Putnam employees. These amounts include investments by the Trustees and employees immediate family members and investments through retirement and deferred compensation plans. Total assets in Assets in the fund all Putnam funds Trustees $35,000 $ 96,000,000 Putnam employees $ 4,000 $476,000,000 Fund manager compensation The total 2006 fund manager compensation that is attributable to your fund is approximately $50,000. This amount includes a portion of 2006 compensation paid by Putnam Management to the fund managers listed in this section for their portfolio management responsibilities, calculated based on the fund assets they manage taken as a percentage of the total assets they manage. The compensation amount also includes a portion of the 2006 compensation paid to the Chief Investment Officer of the team and the Group Chief Investment Officer of the funds broader investment category for their oversight responsibilities, calculated based on the fund assets they oversee taken as a percentage of the total assets they oversee. This amount does not include compensation attributable to research, trading, administration, executive oversight, systems, compliance, or fund operations functions; nor does it include non-compensation costs. These percentages are determined as of the funds fiscal period-end. For personnel who joined Putnam Management during or after 2006, the calculation reflects annualized 2006 compensation or an estimate of 2007 compensation, as applicable. 11 Other Putnam funds managed by the Portfolio Leader and Portfolio Members Paul Drury is the Portfolio Leader, and Brad Libby, Susan McCormack, and Thalia Meehan are Portfolio Members, of Putnam High Yield Municipal Trust, Putnam Managed Municipal Income Trust, and Putnam Tax-Free High Yield Fund. Thalia Meehan is the Portfolio Leader, and Paul Drury, Brad Libby, and Susan McCormack are Portfolio Members, of Putnams open-end tax-exempt funds for the following states: Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, and Pennsylvania. The same group also manages Putnam AMT-Free Insured Municipal Fund, Putnam Investment Grade Municipal Trust, Putnam Municipal Bond Fund, Putnam Municipal Opportunities Trust, and Putnam Tax Exempt Income Fund. Paul Drury, Brad Libby, Susan McCormack, and Thalia Meehan may also manage other accounts and variable trust funds advised by Putnam Management or an affiliate. Changes in your funds Portfolio Leader and Portfolio Members During the year ended May 31, 2007, Paul Drury became Portfolio Leader, and Brad Libby and Thalia Meehan became Portfolio Members, of your fund. These changes followed the departure of Portfolio Leader David Hamlin and Portfolio Member James St. John from your funds management team. Brad Libby and Thalia Meehan joined the fund in September 2006. From 2001 to present, Brad Libby has been employed by Putnam Management, currently as Tax Exempt Specialist and previously as Analyst. From 1989 to present, Thalia Meehan has been employed by Putnam Management, currently as Team Leader, Tax Exempt Fixed Income Team and previously as Director, Tax Exempt Research. 12 Putnam fund ownership by Putnams Executive Board The table below shows how much the members of Putnams Executive Board have invested in all Putnam mutual funds (in dollar ranges). Information shown is as of May 31, 2007, and May 31, 2006. $1  $10,001  $50,001  $100,001  $500,001  $1,000,001 Year $0 $10,000 $50,000 $100,000 $500,000 $1,000,000 and over Philippe Bibi 2007  Chief Technology Officer 2006  Joshua Brooks 2007  Deputy Head of Investments 2006  William Connolly 2007  Head of Retail Management 2006  Kevin Cronin 2007  Head of Investments 2006  Charles Haldeman, Jr. 2007  President and CEO 2006  Amrit Kanwal 2007  Chief Financial Officer 2006  Steven Krichmar 2007  Chief of Operations 2006  Francis McNamara, III 2007  General Counsel 2006  Jeffrey Peters 2007  Head of International Business N/A Richard Robie, III 2007  Chief Administrative Officer 2006  Edward Shadek 2007  Deputy Head of Investments 2006  Sandra Whiston 2007  Head of Institutional Management 2006  N/A indicates the individual was not a member of Putnams Executive Board as of 5/31/06. 13 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the value of all your funds assets, minus any liabilities, divided by the number of outstanding shares. Market price is the current trading price of one share of the fund. Market prices are set by transactions between buyers and sellers on exchanges such as the New York Stock Exchange and the American Stock Exchange. Comparative indexes Lehman Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Lehman Municipal Bond Index is an unmanaged index of long-term fixed-rate investment-grade tax-exempt bonds. Merrill Lynch 91-Day Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your funds management contract with Putnam Management. In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as such term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2006, the Contract Committee met four times to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. Upon completion of this review, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your funds management contract, effective July 1, 2006. This approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds and the costs incurred by Putnam Management in providing such services, and  That such fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of such arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of these same arrangements in prior years. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints, and the assignment of funds to particular fee categories. In reviewing fees and expenses, the Trustees generally focused their attention on material changes in circumstances  for example, changes in a funds size or investment style, changes in Putnam Managements operating costs, or changes in competitive practices in the mutual fund industry that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund, which had been carefully developed over the years, re-examined on many occasions and adjusted where appropriate. The Trustees focused on two areas of particular interest, as discussed further below:  Competitiveness. The Trustees reviewed comparative fee and expense information for competitive funds, which indicated that, in a custom peer group of competitive funds selected by Lipper Inc., your fund ranked in the 99th percentile in management fees and in the 99th percentile in total expenses as of December 31, 2005 (the first percentile being the least expensive funds and the 100th percentile being the most expensive funds). The Trustees expressed their intention to monitor this information closely to ensure that fees and expenses of your fund continue to meet evolving competitive standards.  Economies of scale. In recent years, the Trustees have examined the operation of the existing breakpoint structure during periods of both growth and decline in asset levels. (A breakpoint is a reduction in fee rates that applies to additional assets once specified asset levels are reached.) The Trustees concluded that the fee schedules in effect for the funds represented an appropriate sharing of economies of scale at current asset levels. In reaching this conclusion, the Trustees considered the Contract Committees stated intent to continue to work with Putnam Management to plan for an eventual resumption in the growth of assets, including a study of potential economies that might be produced under various growth assumptions. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services to be provided and profits to be realized by Putnam Management and its affiliates from the relationship with the funds. 15 This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability with respect to the funds management contracts, allocated on a fund-by-fund basis. Because many of the costs incurred by Putnam Management in managing the funds are not readily identifiable to particular funds, the Trustees observed that the methodology for allocating costs is an important factor in evaluating Putnam Managements costs and profitability, both as to the Putnam funds in the aggregate and as to individual funds. The Trustees reviewed Putnam Managements cost allocation methodology with the assistance of independent consultants and concluded that this methodology was reasonable and well-considered. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under your funds management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Process Committee of the Trustees and the Investment Oversight Committees of the Trustees, which meet on a regular monthly basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  as measured by the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to such personnel, and in general the ability of Putnam Management to attract and retain high-quality personnel  but also recognize that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. The Trustees noted the satisfactory investment performance of many Putnam funds. They also noted the disappointing investment performance of certain funds in recent years and discussed with senior management of Putnam Management the factors contributing to such underperformance and actions being taken to improve performance. The Trustees recognized that, in recent years, Putnam Management has made significant changes in its investment personnel and processes and in the fund product line to address areas of underperformance. In particular, they noted the important contributions of Putnam Managements leadership in attracting, retaining and supporting high-quality investment professionals and in systematically implementing an investment process that seeks to merge the best features of fundamental and quantitative analysis. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these changes and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that your funds common share cumulative total return performance at net asset value was in the following percentiles of its Lipper Inc. peer group (Lipper General and Insured Municipal Debt Funds (unleveraged closed-end)) (compared using tax-adjusted performance to recognize the different federal income tax treatment for capital gains distributions and exempt-interest distributions) for the one-, three- and five-year periods ended March 31, 2006 (the first percentile being the best performing funds and the 100th percentile being the worst performing funds): One-year period Three-year period Five-year period 77th 66th 33rd (Because of the passage of time, these performance results may differ from the performance results for more recent periods shown elsewhere in this report. Over the one-, three- and five-year periods ended March 31, 2006, there were 8, 8, and 8 funds, respectively, in your funds Lipper peer group.* Past performance is no guarantee of future performance.) The Trustees noted the disappointing performance for your fund for the one-year period ended March 31, 2006. In this regard, the Trustees considered Putnam Managements view that one factor in the funds relative underperformance during this period appears to have been its selection of higher quality bonds, given market conditions. The Trustees also considered Putnam Managements view that the funds investment strategy and process are designed to produce attractive relative performance over longer periods, as well as the fact that the Lipper peer group does not contain any funds that pursue similar investment strategies. As a general matter, the Trustees concluded that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds Trustees, to make appropriate decisions regarding the management of the funds. Based on the 16 responsiveness of Putnam Management in the recent past to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees view, the alternative of terminating a management contract and engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; other benefits The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that may be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees indicated their continued intent to monitor the potential benefits associated with the allocation of fund brokerage to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. The Trustees annual review of your funds management contract also included the review of your funds custodian and investor servicing agreements with Putnam Fiduciary Trust Company, which provide benefits to affiliates of Putnam Management. Comparison of retail and institutional fee schedules The information examined by the Trustees as part of their annual contract review has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, etc. This information included comparison of such fees with fees charged to the funds, as well as a detailed assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and the funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients reflect to a substantial degree historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across all asset sectors are higher on average for funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to institutional clients of the firm, but did not rely on such comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Approval of new management contracts in connection with pending change in control As discussed in the Message from the Trustees at the beginning of this shareholder report, Marsh & McLennan Companies, Inc. announced on February 1, 2007 that it had signed a definitive agreement to sell its ownership interest in Putnam Investments Trust, the parent company of Putnam Management and its affiliates, to Great-West Lifeco Inc., a member of the Power Financial Corporation group of companies. In mid-May, shareholders voted overwhelmingly in favor of the proposed transaction. While the transaction is still subject to regulatory approvals and other conditions, it is currently expected to be completed this summer. At an in-person meeting on February 89, 2007, the Trustees considered the approval of new management contracts for each Putnam fund proposed to become effective upon the closing of the transaction, and the filing of a preliminary proxy statement. At an in-person meeting on March 89, 2007, the Trustees considered the approval of the final forms of the proposed new management contracts for each Putnam fund and the proxy statement. They reviewed the terms of the proposed new management contracts and the differences between the proposed new management contracts and the current management contracts. They noted that the terms of the proposed new management contracts were * The percentile rankings for your funds common share annualized total return performance in the Lipper General and Insured Municipal Debt Funds (unleveraged closed-end) category for the one-, five- and ten-year periods ended June 30, 2007, were 80%, 56%, and 56%, respectively. Over the one-, five- and ten-year periods ended June 30, 2007, the fund ranked 8 out of 9, 5 out of 8, and 5 out of 8 funds, respectively. Unlike the information above, these rankings reflect performance before taxes. Note that this more recent information was not available when the Trustees approved the continuance of your funds management contract. 17 substantially identical to the current management contracts, except for certain changes developed at the initiative of the Trustees and designed largely to address inconsistencies among various of the existing contracts, which had been developed and implemented at different times in the past. In considering the approval of the proposed new management contracts, the Trustees also considered, as discussed further in the proxy statement, various matters relating to the transaction. Finally, in considering the proposed new management contracts, the Trustees also took into account their deliberations and conclusions (discussed above in the preceding paragraphs of the Trustee Approval of Management Contract section) in connection with the most recent annual approval of the continuance of the Putnam funds management contracts effective July 1, 2006, and the extensive materials that they had reviewed in connection with that approval process. Based upon the foregoing considerations, on March 9, 2007, the Trustees, including all of the Independent Trustees, unanimously approved the proposed new management contracts and determined to recommend their approval to the shareholders of the Putnam funds. 18 Other information for shareholders Putnams policy on confidentiality In order to conduct business with our shareholders, we must obtain certain personal information such as account holders addresses, telephone numbers, Social Security numbers, and the names of their financial advisors. We use this information to assign an account number and to help us maintain accurate records of transactions and account balances. It is our policy to protect the confidentiality of your information, whether or not you currently own shares of our funds, and in particular, not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we share this information with outside vendors who provide services to us, such as mailing and proxy solicitation. In those cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. We may also share this information with our Putnam affiliates to service your account or provide you with information about other Putnam products or services. It is also our policy to share account information with your financial advisor, if youve listed one on your Putnam account. If you would like clarification about our confidentiality policies or have any questions or concerns, please dont hesitate to contact us at 1-800-225-1581, Monday through Friday, 8:30 a.m. to 7:00 p.m., or Saturdays from 9:00 a.m. to 5:00 p.m. Eastern Time. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2006, are available on the Putnam Individual Investor Web site, www.putnam.com/individual, and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the Public Reference Room. 19 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and noninvestment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal year. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlight table also includes the current reporting period. 20 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Tax-Free Health Care Fund: We have audited the accompanying statement of assets and liabilities of Putnam Tax-Free Health Care Fund, including the funds portfolio, as of May 31, 2007, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform our audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of May 31, 2007 by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Tax-Free Health Care Fund as of May 31, 2007, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts July 10, 2007 21 The funds portfolio 5/31/07 Key to abbreviations AMBAC AMBAC Indemnity Corporation GNMA Coll. Government National Mortgage Association Collateralized COP Certificate of Participation G.O. Bonds General Obligation Bonds FGIC Financial Guaranty Insurance Company MBIA MBIA Insurance Company FHA Insd. Federal Housing Administration Insured Radian Insd. Radian Group Insured FHLMC Coll. Federal Home Loan Mortgage Corporation Collateralized U.S. Govt. Coll. U.S. Government Collateralized FNMA Coll. Federal National Mortgage Association Collateralized VRDN Variable Rate Demand Notes FSA Financial Security Assurance MUNICIPAL BONDS AND NOTES (97.5%)* Rating** Principal amount Value Alabama (0.1%) Sylacauga, Hlth. Care Auth. Rev. Bonds (Coosa Valley Med. Ctr.), Ser. A, 6s, 8/1/35 B/P $ 250,000 $ 257,740 Arizona (2.6%) AZ Hlth. Fac. Auth. Rev. Bonds (Banner Hlth.), Ser. A, 5s, 1/1/25 AA 1,000,000 1,028,320 AZ Hlth. Fac. Auth. Hosp. Syst. Rev. Bonds (John C. Lincoln Hlth. Network), 6 7/8s, 12/1/20 (Prerefunded) BBB 600,000 668,814 Casa Grande, Indl. Dev. Auth. Rev. Bonds (Casa Grande Regl. Med. Ctr.), Ser. A, 7 5/8s, 12/1/29 B+/P 600,000 660,570 Glendale, Indl. Dev. Auth. Rev. Bonds (John C. Lincoln Hlth.), Ser. B, 5 1/4s, 12/1/19 BBB 500,000 523,340 Maricopa Cnty., School Dist. G.O. Bonds (No. 006 Washington Elementary), Ser. B, FSA, 5 3/8s, 7/1/13 Aaa 490,000 529,553 Scottsdale, Indl. Dev. Auth. Hosp. Rev. Bonds (Scottsdale Hlth. Care), 5.8s, 12/1/31 (Prerefunded) A3 975,000 1,055,038 Yavapai Cnty., Indl. Dev. Auth. Rev. Bonds (Yavapai Regl. Med. Ctr.), Ser. A, 6s, 8/1/33 Baa2 500,000 531,065 4,996,700 Arkansas (0.8%) AR State Hosp. Dev. Fin. Auth. Rev. Bonds (Washington Regl. Med. Ctr.), 7 3/8s, 2/1/29 (Prerefunded) Baa2 1,000,000 1,087,580 Washington Cnty., Hosp. Rev. Bonds (Regl. Med. Ctr.), Ser. B, 5s, 2/1/11 Baa2 500,000 514,250 1,601,830 California (5.2%) CA Hlth. Fac. Fin. Auth. Rev. Bonds (Stanford Hosp. & Clinics), Ser. A, 5s, 11/15/23 A2 1,250,000 1,293,075 (Cedars Sinai Med. Ctr.), 5s, 11/15/15 A2 250,000 263,725 CA Muni. Fin. Auth. COP (Cmnty. Hosp. Central CA), 5 1/4s, 2/1/27 Baa2 750,000 771,113 CA State Dept. of Wtr. Resources Rev. Bonds, Ser. A, 5 1/4s, 5/1/20 (Prerefunded) Aaa 1,100,000 1,182,434 CA Statewide Cmnty. Dev. Auth. Mandatory Put Bonds (Kaiser Permanente), Ser. C, 3.85s, 6/1/12 A+ 1,750,000 1,729,665 Corona, COP (Vista Hosp. Syst.), zero %, 7/1/29 (In default) (F)  D/P 4,000,000 44,000 Delano, COP (Delano Regl. Med. Ctr.), 5.6s, 1/1/26 BBB 500,000 511,450 Duarte, COP, Ser. A, 5 1/4s, 4/1/31 A 300,000 307,224 Rancho Mirage, JT Powers Fin. Auth. Rev. Bonds (Eisenhower Med. Ctr.), 5 7/8s, 7/1/26 A3 1,600,000 1,744,064 Riverside Cnty., Asset Leasing Corp. Leasehold Rev. Bonds (Riverside Cnty. Hosp.), MBIA, zero %, 6/1/25 Aaa 4,000,000 1,722,160 San Diego, Assn. of Bay Area Governments Fin. Auth. For Nonprofit Corps. Rev. Bonds (San Diego Hosp.), Ser. A, 6 1/8s, 8/15/20 Baa1 250,000 266,930 9,835,840 22 MUNICIPAL BONDS AND NOTES (97.5%)* continued Rating** Principal amount Value Colorado (3.9%) CO Hlth. Fac. Auth. Rev. Bonds (Christian Living Cmntys.), Ser. A, 5 3/4s, 1/1/26 BB/P $ 125,000 $ 130,848 (Hosp. Impt. - NCMC, Inc.), FSA, 5 3/4s, 5/15/19 (Prerefunded) Aaa 3,000,000 3,139,920 (Evangelical Lutheran), 5 1/4s, 6/1/21 A3 100,000 105,117 (Evangelical Lutheran), 5 1/4s, 6/1/19 A3 60,000 63,388 (Evangelical Lutheran), 5s, 6/1/16 A3 1,000,000 1,033,640 CO Springs, Hosp. Rev. Bonds 6 3/8s, 12/15/30 A3 630,000 679,499 6 3/8s, 12/15/30 (Prerefunded) A3 620,000 676,166 Denver, Hlth. & Hosp. Auth. Hlth. Care Rev. Bonds, Ser. A, 5 3/8s, 12/1/28 (Prerefunded) BBB 1,500,000 1,549,605 7,378,183 Connecticut (0.4%) CT State Dev. Auth. 1st. Mtg. Gross Rev. Hlth. Care Rev. Bonds (Elim Street Park Baptist, Inc.), 5.85s, 12/1/33 BBB+ 750,000 788,768 District of Columbia (0.6%) DC Tobacco Settlement Fin. Corp. Rev. Bonds 6 3/4s, 5/15/40 BBB 460,000 498,267 6 1/4s, 5/15/24 Baa2 670,000 712,552 1,210,819 Florida (3.3%) FL Hsg. Fin. Corp. Rev. Bonds, Ser. G, 5 3/4s, 1/1/37 Aa1 1,000,000 1,061,970 Highlands Cnty., Hlth. Fac. Auth. Rev. Bonds (Adventist Sunbelt), Ser. A, 6s, 11/15/31 (Prerefunded) A2 1,000,000 1,090,340 Lee Cnty., Indl. Dev. Auth. Hlth. Care Fac. Rev. Bonds (Cypress Cove Hlth. Pk.), Ser. A, 6 3/8s, 10/1/25 BB/P 1,000,000 1,022,980 (Shell Pt./Alliance Oblig. Group), 5 1/8s, 11/15/36 BBB 300,000 302,493 Miami Beach, Hlth. Fac. Auth. Hosp. Rev. Bonds (Mount Sinai Med. Ctr.), Ser. A, 6.8s, 11/15/31 Ba1 500,000 542,375 Orange Cnty., Hlth. Fac. Auth. Rev. Bonds (Orlando Regl. Hlth. Care), U.S. Govt. Coll., 5 3/4s, 12/1/32 (Prerefunded) A2 1,340,000 1,461,431 South Miami, Hlth. Fac. Auth. Rev. Bonds (Baptist Hlth.), 5 1/4s, 11/15/33 (Prerefunded) Aaa 750,000 797,775 6,279,364 Georgia (0.7%) Forsyth Cnty., Hosp. Auth. Rev. Bonds (Baptist Hlth. Care Syst.), U.S. Govt. Coll., 6 1/4s, 10/1/18 (Prerefunded) AAA 1,000,000 1,126,570 GA Muni. Elec. Pwr. Auth. Rev. Bonds, Ser. Y, AMBAC, U.S. Govt. Coll., 6.4s, 1/1/13 (Prerefunded) Aaa 110,000 120,095 1,246,665 Hawaii (0.2%) HI State Hsg. & Cmnty. Dev. Corp. Rev. Bonds (Single Fam. Mtge.), Ser. B, 3.2s, 1/1/09 Aaa 360,000 354,715 Idaho (0.3%) ID Hsg. & Fin. Assn. Rev. Bonds (Single Fam. Mtge.), Ser. C-2, FHA Insd., 5.15s, 7/1/29 Aaa 555,000 558,147 Illinois (4.0%) IL Hlth. Fac. Auth. Rev. Bonds (Childrens Memorial Hosp.), Ser. A, AMBAC, 5 3/4s, 8/15/25 (Prerefunded) Aaa 2,000,000 2,100,100 (West Suburban Hosp.), Ser. A, 5 3/4s, 7/1/15 (Prerefunded) A1 1,000,000 1,047,930 (Hosp. Sisters Svcs., Inc.), Ser. A, MBIA, 5 1/4s, 6/1/08 Aaa 4,000,000 4,055,360 23 MUNICIPAL BONDS AND NOTES (97.5%)* continued Rating** Principal amount Value Illinois continued IL Hsg. Dev. Auth. Rev. Bonds (Homeowner Mtge.), Ser. C-1 3.45s, 2/1/11 Aa2 $ 200,000 $ 196,676 3 3/8s, 8/1/10 Aa2 290,000 287,976 7,688,042 Indiana (2.1%) IN Hlth. Fac. Fin. Auth. Rev. Bonds (Cmnty. Hosp.), Ser. A, AMBAC, 5s, 5/1/24 Aaa 3,000,000 3,120,990 IN Hlth. Fac. Fin. Auth. Hosp. Rev. Bonds (St. Francis), Ser. A, MBIA, 5 3/8s, 11/1/27 (Prerefunded) Aaa 300,000 307,995 Jasper Hosp. Auth. Rev. Bonds (Memorial Hosp.), 5 1/2s, 11/1/32 AA 500,000 523,490 3,952,475 Iowa (1.6%) IA Fin. Auth. Hlth. Care Fac. Rev. Bonds (Care Initiatives), 9 1/4s, 7/1/25 (Prerefunded) AAA 1,285,000 1,550,867 (Genesis Med Ctr), 6 1/4s, 7/1/25 A1 1,500,000 1,587,705 3,138,572 Kansas (0.8%) Lawrence, Hosp. Rev. Bonds (Lawrence Memorial Hosp.), 5 1/4s, 7/1/21 A3 250,000 264,213 Lenexa, Hlth. Care Rev. Bonds (LakeView Village), Ser. C, 6 7/8s, 5/15/32 BBB 500,000 540,870 Salina, Hosp. Rev. Bonds (Salina Regl. Hlth.) 5s, 10/1/23 A1 500,000 517,640 5s, 10/1/16 A1 210,000 221,000 1,543,723 Kentucky (0.6%) KY Econ. Dev. Fin. Auth. Hlth. Syst. Rev. Bonds (Norton Hlth. Care), Ser. A 6 5/8s, 10/1/28 (Prerefunded) AAA/P 885,000 970,093 6 5/8s, 10/1/28 A/F 245,000 263,228 1,233,321 Louisiana (0.4%) LA Local Govt. Env. Fac. Cmnty. Dev. Auth. Rev. Bonds (St. James Place), Ser. A, 7s, 11/1/20 B/P 690,000 707,478 Maine (1.9%) ME Hlth. & Higher Edl. Fac. Auth. Rev. Bonds Ser. C, FSA, 5 3/4s, 7/1/30 Aaa 1,500,000 1,585,740 Ser. B, FSA, 4.6s, 7/1/09 Aaa 1,930,000 1,958,139 3,543,879 Maryland (0.2%) MD State Hlth. & Higher Edl. Fac. Auth. Rev. Bonds (Medstar Hlth.), 5 3/4s, 8/15/14 A3 345,000 375,429 Massachusetts (5.1%) MA State Dev. Fin. Agcy. Higher Ed. Rev. Bonds (Emerson College), Ser. A, 5s, 1/1/19 A 130,000 136,659 MA State Hlth. & Edl. Fac. Auth. Rev. Bonds (Civic Investments/HPHC), Ser. A, 9s, 12/15/15 (Prerefunded) BBB/P 725,000 875,749 (Jordan Hosp.), Ser. E, 6 3/4s, 10/1/33 BBB 750,000 817,740 (UMass Memorial), Ser. C, 6 5/8s, 7/1/32 Baa2 250,000 269,653 (UMass Memorial), Ser. C, 6 1/2s, 7/1/21 Baa2 900,000 967,293 (Berkshire Hlth. Syst.), Ser. E, 6 1/4s, 10/1/31 BBB+ 1,000,000 1,076,220 (Hlth. Care Syst. Covenant Hlth.), Ser. E, 6s, 7/1/31 A 1,350,000 1,449,009 24 MUNICIPAL BONDS AND NOTES (97.5%)* continued Rating** Principal amount Value Massachusetts continued MA State Hlth. & Edl. Fac. Auth. Rev. Bonds (Baystate Med. Ctr.), Ser. F, 5.7s, 7/1/27 A1 $ 1,000,000 $ 1,046,920 (Milton Hosp.), Ser. C, 5 1/2s, 7/1/16 BBB 350,000 359,863 (Milton Hosp.), Ser. C, 5 1/2s, 7/1/09 BBB 1,135,000 1,155,158 (UMass Memorial), Ser. D, 5s, 7/1/33 Baa2 500,000 501,300 (Partners Healthcare Syst.), Ser. F, 5s, 7/1/22 Aa2 1,000,000 1,045,900 9,701,464 Michigan (6.0%) Flint, Hosp. Bldg. Auth. Rev. Bonds (Hurley Med. Ctr.), 6s, 7/1/20 Ba1 125,000 130,873 Garden City, Hosp. Fin. Auth. Rev. Bonds (Garden City Hosp. OB Group), Ser. A, 5 3/4s, 9/1/17 Ba1 1,000,000 1,019,790 Kalamazoo, Hosp. Fin. Auth. Fac. Rev. Bonds (Bronson Methodist Hosp.), Ser. A, MBIA, 5s, 10/15/08 Aaa 2,000,000 2,031,980 MI State Hosp. Fin. Auth. Rev. Bonds (Holland Cmnty. Hosp.), Ser. A, FGIC, 5 3/4s, 1/1/21 A2 1,250,000 1,336,538 (Hosp. Sparrow Oblig. Group), 5 5/8s, 11/15/31 (Prerefunded) A1 2,000,000 2,158,880 (Oakwood Oblig. Group), 5 1/2s, 11/1/17 A2 1,000,000 1,060,780 (Midmichigan Hlth. Oblig. Group), Ser. A, 5s, 4/15/26 A1 930,000 954,050 (Chelsea Cmnty. Hosp. Oblig.), 5s, 5/15/25 BBB 500,000 504,880 (Hosp. Sparrow Oblig.), 5s, 11/15/24 A1 1,460,000 1,494,573 MI State Hsg. Dev. Auth. Rev. Bonds, Ser. A, 3.9s, 6/1/30 AA+ 770,000 766,050 11,458,394 Minnesota (0.8%) MN Agricultural & Econ. Dev. Board Rev. Bonds (Evangelical Lutheran), 6s, 2/1/27 A3 750,000 802,500 St. Paul, Hsg. & Redev. Auth. Hosp. Rev. Bonds (Healtheast), 6s, 11/15/25 Baa3 250,000 275,543 Winona, Hlth. Care Fac. Rev. Bonds, Ser. A, 6s, 7/1/34 BBB 500,000 535,740 1,613,783 Mississippi (0.2%) MS Home Corp. Rev. Bonds (Single Fam. Mtge.), Ser. B-2, GNMA Coll., FNMA Coll., 6.45s, 12/1/33 Aaa 295,000 303,151 Missouri (5.1%) Jackson Cnty., Special Oblig. Rev. Bonds (Harry S. Truman Sports Complex), AMBAC, 5s, 12/1/22 Aaa 1,000,000 1,058,860 MO State Hlth. & Edl. Fac. Auth. Rev. Bonds (BJC Hlth. Syst.) 5 1/4s, 5/15/32 Aa2 1,500,000 1,554,105 5 1/4s, 5/15/17 Aa2 2,000,000 2,108,340 MO State Hlth. & Edl. Fac. Auth. VRDN (Cox Hlth. Syst.), AMBAC, 3.95s, 6/1/22 VMIG1 850,000 850,000 MO State Hsg. Dev. Comm. Mtge. Rev. Bonds (Single Fam. Homeowner Loan), Ser. B-1, GNMA Coll., FNMA Coll., 7.45s, 9/1/31 AAA 355,000 365,238 (Single Fam. Home Ownership Loan), Ser. A-1, GNMA Coll., FNMA Coll., 6 3/4s, 3/1/34 AAA 325,000 338,007 (Single Fam. Homeowner Loan), Ser. A-2, GNMA Coll., 6.3s, 3/1/30 AAA 275,000 280,214 (Single Fam. Home Ownership Loan), Ser. B, GNMA Coll., FNMA Coll., 5.8s, 9/1/35 AAA 1,855,000 1,961,273 (Single Fam. Homeowner Loan), Ser. C, GNMA Coll., FNMA Coll., 5.6s, 9/1/35 AAA 455,000 476,681 (Single Fam. Home Ownership Loan), Ser. D, GNMA Coll., FNMA Coll., 5.55s, 9/1/34 Aaa 630,000 641,088 9,633,806 25 MUNICIPAL BONDS AND NOTES (97.5%)* continued Rating** Principal amount Value New Hampshire (2.7%) NH Higher Edl. & Hlth. Fac. Auth. Rev. Bonds (Rivermead at Peterborough), 5 3/4s, 7/1/28 BB/P $ 1,000,000 $ 1,012,280 (Lakes Region Hosp. Assn.), 5 3/4s, 1/1/08 (Prerefunded) BBB/P 125,000 126,413 NH Hlth. and Edl. Fac. Auth. Hosp. Rev. Bonds (Concord Hosp.), FGIC, 5s, 10/1/24 Aaa 2,900,000 3,022,496 NH State Bus. Fin. Auth. Rev. Bonds (Alice Peck Day Hlth. Syst.), Ser. A, 7s, 10/1/29 (Prerefunded) BBB/P 900,000 980,073 5,141,262 New Jersey (3.4%) NJ Econ. Dev. Auth. Rev. Bonds (Cedar Crest Village, Inc.), Ser. A, 7 1/4s, 11/15/31 (Prerefunded) AAA/P 1,000,000 1,139,050 (Seabrook Village), 5 1/4s, 11/15/26 BB/P 140,000 142,615 NJ Hlth. Care Fac. Fin. Auth. Rev. Bonds Ser. A, AMBAC, 6s, 7/1/12 (Prerefunded) Aaa 2,000,000 2,194,420 (Hunterdon Med. Ctr.), Ser. B, 5s, 7/1/26 A 750,000 770,903 (South Jersey Hosp.), 5s, 7/1/26 Baa1 1,100,000 1,120,856 NJ State Rev. Bonds (Trans. Syst.), Ser. C, AMBAC, zero %, 12/15/24 Aaa 2,400,000 1,092,648 6,460,492 New Mexico (2.0%) NM Mtge. Fin. Auth. Rev. Bonds (Single Fam. Mtge.), Ser. D-2, GNMA Coll., FNMA Coll., FHLMC Coll., 5.64s, 9/1/33 AAA 320,000 326,822 U. of NM Rev. Bonds (Hosp. Mtg.), FSA, FHA Insd., 5s, 1/1/24 Aaa 2,000,000 2,069,740 FSA, 5s, 1/1/11 Aaa 1,290,000 1,333,808 3,730,370 New York (9.6%) Livingston Cnty., Indl. Dev. Agcy. Civic Fac. Rev. Bonds (Nicholas H. Noyes Memorial Hosp.) 5 3/4s, 7/1/15 BB 305,000 312,646 5s, 7/1/10 BB 180,000 181,418 Nassau Cnty., Indl. Dev. Agcy. Rev. Bonds (North Shore Hlth. Syst.), Ser. C, 5 5/8s, 11/1/10 A3 505,000 513,080 NY City, G.O. Bonds Ser. J/J-1, 5s, 6/1/21 AA 250,000 262,553 Ser. I-1, 5s, 4/1/19 AA 200,000 211,078 NY City, Indl. Dev. Agcy. Civic Fac. Rev. Bonds (Staten Island U. Hosp.), Ser. A, 6 3/8s, 7/1/31 B2 635,000 659,270 NY State Dorm. Auth. Rev. Bonds (Winthrop-U. Hosp. Assn.), Ser. A, 5 1/2s, 7/1/32 Baa1 600,000 626,688 (Winthrop Nassau U.), 5 1/2s, 7/1/23 Baa1 750,000 787,403 Ser. B, 5 1/4s, 11/15/29 AAA 1,000,000 1,061,540 (Hosp. Insd. Mtg.), Ser. A, FSA, 5 1/4s, 8/15/12 Aaa 6,000,000 6,371,383 (NY U. Hosp. Ctr.), Ser. A, 5s, 7/1/20 Ba2 250,000 258,843 (Albany), Ser. A-1, FSA, FHA Insd., 5s, 2/15/14 Aaa 2,475,000 2,623,426 (Mt. Sinai NYU Hlth.), Ser. C, 5s, 7/1/11 Baa1 430,000 435,134 Orange Cnty., Indl. Dev. Agcy. Rev. Bonds (Arden Hill Care Ctr. Newburgh), Ser. C, 7s, 8/1/31 BB/P 750,000 789,225 Saratoga Cnty., Indl. Dev. Agcy. Civic Fac. Rev. Bonds (Saratoga Hosp.), Ser. A, 5s, 12/1/13 BBB+ 470,000 484,965 Suffolk Cnty., Indl. Dev. Agcy. Cont. Care Retirement Rev. Bonds (Jeffersons Ferry), Ser. A, 7 1/4s, 11/1/28 (Prerefunded) AAA 1,000,000 1,098,280 Westchester, Tobacco Asset Securitization Corp. Rev. Bonds, 5s, 6/1/26 BBB 1,000,000 1,022,460 Yonkers, Indl. Dev. Agcy. Civic Fac. Rev. Bonds (St. Johns Riverside Hosp.), Ser. A, 7 1/8s, 7/1/31 B+ 500,000 534,770 18,234,162 26 MUNICIPAL BONDS AND NOTES (97.5%)* continued Rating** Principal amount Value North Carolina (1.8%) NC Med. Care Cmnty. Hlth. Care Fac. Rev. Bonds (First Mtge. - Presbyterian Homes), 5 3/8s, 10/1/22 BB/P $ 500,000 $ 517,565 (Pines at Davidson), Ser. A, 5s, 1/1/15 A/F 635,000 660,952 NC Med. Care Comm. Retirement Fac. Rev. Bonds (First Mtge. Givens Estates), Ser. A, 6 1/2s, 7/1/32 (Prerefunded) BB/P 750,000 858,248 (First Mtge. United Methodist), Ser. C, 5 1/4s, 10/1/24 BB+/P 250,000 254,195 NC State Muni. Pwr. Agcy. Rev. Bonds (No. 1, Catawba Elec.), Ser. B, 6 1/2s, 1/1/20 A3 1,000,000 1,069,020 3,359,980 North Dakota (0.6%) Grand Forks, Hlth. Care Syst. Rev. Bonds (Altru Hlth. Syst. Oblig. Group), 7 1/8s, 8/15/24 Baa2 1,000,000 1,085,570 Ohio (3.5%) Cuyahoga Cnty., Rev. Bonds, Ser. A, 6s, 1/1/32 Aa3 1,250,000 1,371,550 Lorain Cnty., Hosp. Rev. Bonds (Catholic Hlth. Care Refurbish & Impt.), Ser. A, 5 1/4s, 10/1/33 Aa3 750,000 777,113 Miami Cnty., Hosp. Fac. Rev. Bonds (Upper Valley Med. Ctr.), 5 1/4s, 5/15/14 A 1,350,000 1,421,294 Montgomery Cnty., Rev. Bonds (Catholic Hlth. Initiatives), Ser. A, 5s, 5/1/30 Aa2 1,500,000 1,542,240 Montgomery Cnty., Hosp. Rev. Bonds (Kettering Med. Ctr.), 6 3/4s, 4/1/22 (Prerefunded) A2 1,000,000 1,086,600 OH State Wtr. Dev. Auth. Poll. Control Fac. Rev. Bonds, 6.1s, 8/1/20 Baa2 500,000 511,430 6,710,227 Oklahoma (0.6%) OK Dev. Fin. Auth. Rev. Bonds (Hillcrest Hlth. Care Syst.), Ser. A, U.S. Govt. Coll., 5 5/8s, 8/15/29 (Prerefunded) Aaa 525,000 550,473 OK Hsg. Fin. Agcy. Single Fam. Rev. Bonds (Homeowner Loan), Ser. D-2, GNMA Coll., FNMA Coll., 7.1s, 9/1/26 Aaa 265,000 271,959 (Homeownership Loan), Ser. C-2, GNMA Coll., FNMA Coll., 5.7s, 9/1/35 Aaa 240,000 249,751 1,072,183 Pennsylvania (6.9%) Allegheny Cnty., Hosp. Dev. Auth. Rev. Bonds (UPMC Hlth.), Ser. B, MBIA, 6s, 7/1/24 Aaa 2,210,000 2,610,717 Blair Cnty., Hosp. Auth. Rev. Bonds (Altoona Hosp.), Ser. A, AMBAC, 4.7s, 7/1/08 Aaa 1,500,000 1,515,120 Bucks Cnty., Indl. Dev. Auth. Retirement Cmnty. Rev. Bonds (Anns Choice, Inc.), Ser. A, 5.3s, 1/1/14 BB/P 250,000 254,148 Chester Cnty., Hlth. & Ed. Fac. Auth. Rev. Bonds (Jenners Pond, Inc.), 7 1/4s, 7/1/24 (Prerefunded) AAA/P 500,000 584,105 College Twp., Indl. Dev. Auth. Rev. Bonds (Nittany Valley Rehab. Hosp.), 7 5/8s, 11/1/07 (Prerefunded) AAA/P 405,000 411,326 Lancaster Cnty., Hosp. Auth. Rev. Bonds (Gen. Hosp.), 5 1/2s, 3/15/26 (Prerefunded) AA 250,000 272,358 Lehigh Cnty., Gen. Purpose Auth. Rev. Bonds (St. Lukes Hosp. - Bethlehem), 5 3/8s, 8/15/33 (Prerefunded) Baa1 750,000 808,170 (Lehigh Valley Hosp. Hlth. Network), Ser. A, 5 1/4s, 7/1/32 A1 2,000,000 2,072,540 Monroe Cnty., Hosp. Auth. Rev. Bonds (Pocono Med. Ctr.), 6s, 1/1/43 BBB+ 375,000 396,844 Philadelphia, Hosp. & Higher Ed. Fac. Auth. Rev. Bonds (Graduate Hlth. Syst. Oblig. Group), 7 1/4s, 7/1/18 (In default)  D/P 697,772 1,396 (Graduate Hlth. Syst.), Ser. B, 6 1/4s, 7/1/13 (In default)  D/P 543,013 1,086 (Childrens Hosp. of Philadelphia), Ser. A, 4 1/2s, 7/1/33 Aa2 500,000 479,960 27 MUNICIPAL BONDS AND NOTES (97.5%)* continued Rating** Principal amount Value Pennsylvania continued Sayre, Hlth. Care Fac. Auth. Rev. Bonds (Guthrie Hlth.), Ser. A 5 7/8s, 12/1/31 (Prerefunded) A $ 1,120,000 $ 1,220,184 5 7/8s, 12/1/31 A 330,000 350,543 Washington Cnty., Hosp. Auth. Rev. Bonds (Monongah Ela Vy Hosp.), 6 1/4s, 6/1/22 A3 1,250,000 1,340,000 West Shore, Area Hosp. Auth. Rev. Bonds (Holy Spirit Hosp.), 6 1/4s, 1/1/32 BBB 500,000 530,055 York Cnty., Indl. Dev. Auth. 1st Mtge. Hlth. Fac. Rev. Bonds (Rehab. Hosp. of York), 7 1/2s, 9/1/07 (Prerefunded) AAA/P 340,000 343,009 13,191,561 Puerto Rico (0.1%) Cmnwlth. of PR, Govt. Dev. Bank Rev. Bonds, Ser. AA, 5s, 12/1/16 BBB 200,000 212,094 South Carolina (2.1%) Lexington Cnty. Hlth. Svcs. Dist. Inc. Hosp. Rev. Bonds, 5 1/2s, 5/1/37 A+ 1,000,000 1,056,320 SC Hosp. Auth. Rev. Bonds (Med. U.), Ser. A, 6 1/2s, 8/15/32 (Prerefunded) AAA 500,000 561,310 SC Jobs Econ. Dev. Auth. Hosp. Fac. Rev. Bonds (Palmetto Hlth. Alliance), Ser. A, 7 3/8s, 12/15/21 (Prerefunded) Baa2 800,000 904,184 (Palmetto Hlth.), Ser. C, 6s, 8/1/20 (Prerefunded) Baa1 1,115,000 1,235,543 (Palmetto Hlth.), Ser. C, 6s, 8/1/20 (Prerefunded) Baa1 135,000 149,595 3,906,952 South Dakota (1.2%) SD State Hlth. & Edl. Fac. Auth. Rev. Bonds (Prairie Lakes), 5.65s, 4/1/22 Baa1 1,250,000 1,288,988 (Sioux Valley Hosp. & Hlth. Syst.), Ser. A, 5 1/2s, 11/1/31 AA 1,000,000 1,056,540 2,345,528 Tennessee (0.9%) Johnson City, Hlth. & Edl. Fac. Board Hosp. Rev. Bonds (First Mtge. Mountain States Hlth.), Ser. A, 7 1/2s, 7/1/33 BBB+ 1,250,000 1,436,513 Sullivan Cnty., Hlth. Edl. & Hsg. Hosp. Fac. Board Rev. Bonds (Wellmont Hlth. Syst.), Ser. C, 5s, 9/1/22 BBB+ 350,000 356,720 1,793,233 Texas (7.1%) Abilene, Hlth. Fac. Dev. Corp. Rev. Bonds (Sears Methodist Retirement), Ser. A, 7s, 11/15/33 BB/P 715,000 772,701 Georgetown, Hlth. Fac. Dev. Corp. Rev. Bonds (Georgetown Hlth. Care Syst.), 6 1/4s, 8/15/29 (Prerefunded) AAA/P 900,000 962,118 Harris Cnty., Hlth. Fac. Dev. Corp. Rev. Bonds (Christus Hlth.), Ser. A, MBIA 5 1/2s, 7/1/09 Aaa 1,760,000 1,816,549 5 1/2s, 7/1/09 (Prerefunded) Aaa 240,000 248,194 Harris Cnty., Hlth. Fac. Dev. Corp. Hosp. Rev. Bonds (Memorial Hermann Hlth. Care Syst.), Ser. A, 5 1/4s, 12/1/18 A+ 700,000 738,066 Humble, Indpt. School Dist. G.O. Bonds (School Bldg.), Ser. A, FSA, 4 3/4s, 2/15/29 Aaa 1,800,000 1,823,616 Lufkin, Hlth. Fac. Dev. Corp. Rev. Bonds (Memorial Hlth. Syst. of East TX), 5.7s, 2/15/28 (Prerefunded) AAA 1,450,000 1,497,270 Montgomery Cnty., G.O. Bonds, Ser. A, FSA, 5s, 3/1/21 Aaa 1,750,000 1,847,475 Tarrant Cnty., Hosp. Dist. Rev. Bonds, MBIA, 5 1/2s, 8/15/19 Aaa 1,870,000 1,997,553 Waco, Hlth. Fac. Dev. Corp. Mtge. Rev. Bonds (Hillcrest Hlth. Care Syst.), Ser. A, MBIA, FHA Insd., 5s, 8/1/31 Aaa 1,700,000 1,757,953 13,461,495 28 MUNICIPAL BONDS AND NOTES (97.5%)* continued Rating** Principal amount Value Utah (1.1%) Salt Lake City, Hosp. Rev. Bonds, AMBAC, 6 3/4s, 5/15/20 (Prerefunded) AAA $ 2,000,000 $2,004,900 Vermont (0.4%) VT Hsg. Fin. Agcy. Rev. Bonds, Ser. 19A, FSA, 4.62s, 5/1/29 Aaa 725,000 728,821 Virginia (1.9%) Henrico Cnty., Econ. Dev. Auth. Rev. Bonds (United Methodist), Ser. A, 6 1/2s, 6/1/22 BB+/P 750,000 795,060 Henrico Cnty., Econ. Dev. Auth. Res. Care Fac. Rev. Bonds (Westminster-Canterbury), 5s, 10/1/22 BBB 400,000 411,992 Prince William Cnty., Indl. Dev. Auth. Hosp. Rev. Bonds (Potomac Hosp. Corp.), 5.35s, 10/1/36 A3 1,500,000 1,575,900 Stafford Cnty., Econ. Dev. Auth. Hosp. Fac. Rev. Bonds (Medicorp. Hlth. Syst.), 5 1/4s, 6/15/25 A3 750,000 785,108 3,568,060 Washington (1.6%) Tobacco Settlement Auth. of WA Rev. Bonds, 6 1/2s, 6/1/26 BBB 1,415,000 1,548,916 WA State Hlth. Care Fac. Auth. Rev. Bonds (Group Hlth. Coop), Radian Insd., 5s, 12/1/22 AA 425,000 440,266 (Kadlec Med. Ctr.), Ser. A, 5s, 12/1/21 AAA 1,000,000 1,042,190 3,031,372 West Virginia (0.4%) Princeton, Hosp. Rev. Bonds (Cmnty. Hosp. Assn., Inc.), 6.1s, 5/1/29 B2 725,000 744,923 Wisconsin (2.7%) Badger Tobacco Settlement Asset Securitization Corp. Rev. Bonds, 7s, 6/1/28 BBB 1,000,000 1,107,780 WI State Hlth. & Edl. Fac. Rev. Bonds (Aurora Med. Group Inc.), FSA, 6s, 11/15/09 Aaa 3,330,000 3,493,836 WI State Hlth. & Edl. Fac. Auth. Rev. Bonds (Ascension Hlth. Credit), Ser. A, 5s, 11/15/31 Aa2 560,000 574,398 5,176,014 TOTAL INVESTMENTS Total investments (cost $179,219,222) $185,361,487 * Percentages indicated are based on net assets of $190,092,669. ** The Moodys, Standard & Poors or Fitchs ratings indicated are believed to be the most recent ratings available at May 31, 2007 for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at May 31, 2007. Securities rated by Putnam are indicated by /P. Securities rated by Fitch are indicated by /F. Ratings are not covered by the Report of Independent Registered Public Accounting Firm.  Non-income-producing security. (F) Security is valued at fair value following procedures approved by the Trustees. The rates shown on Variable Rate Demand Notes (VRDN) and Mandatory Put Bonds are the current interest rates at May 31, 2007. The dates shown on Mandatory Put Bonds are the next mandatory put dates. The dates shown on debt obligations other than Mandatory Put Bonds are the original maturity dates. The fund had the following sector concentration greater than 10% at May 31, 2007 (as a percentage of net assets): Health care 84.3% The fund had the following insurance concentration greater than 10% at May 31, 2007 (as a percentage of net assets): FSA 14.5% The accompanying notes are an integral part of these financial statements. 29 Statement of assets and liabilities 5/31/07 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $179,219,222) $185,361,487 Cash 2,936,009 Interest and other receivables 2,824,098 Receivable for securities sold 125,653 Total assets 191,247,247 LIABILITIES Distributions payable to shareholders 632,302 Payable for compensation of Manager (Note 2) 266,576 Payable for investor servicing and custodian fees (Note 2) 3,412 Payable for Trustee compensation and expenses (Note 2) 66,552 Payable for administrative services (Note 2) 1,181 Other accrued expenses 184,555 Total liabilities 1,154,578 Net assets $190,092,669 REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $187,100,710 Undistributed net investment income (Note 1) 347,232 Accumulated net realized loss on investments (Note 1) (3,497,538) Net unrealized appreciation of investments 6,142,265 Total  Representing net assets applicable to capital shares outstanding $190,092,669 COMPUTATION OF NET ASSET VALUE Net asset value per share ($190,092,669 divided by 13,435,771 shares) $14.15 The accompanying notes are an integral part of these financial statements. 30 Statement of operations Year ended 5/31/07 INTEREST INCOME $9,174,535 EXPENSES Compensation of Manager (Note 2) 1,053,966 Investor servicing fees (Note 2) 95,757 Custodian fees (Note 2) 65,752 Trustee compensation and expenses (Note 2) 37,353 Administrative services (Note 2) 18,954 Legal expense 196,356 Other 166,790 Total expenses 1,634,928 Expense reduction (Note 2) (45,336) Net expenses 1,589,592 Net investment income 7,584,943 Net realized gain on investments (Notes 1 and 3) 11,762 Net realized loss on futures contracts (Note 1) (24,358) Net unrealized appreciation of investments during the year 890,070 Net gain on investments 877,474 Net increase in net assets resulting from operations $8,462,417 The accompanying notes are an integral part of these financial statements. 31 Statement of changes in net assets DECREASE IN NET ASSETS Year ended Year ended 5/31/07 5/31/06 Operations: Net investment income $ 7,584,943 $ 7,537,678 Net realized gain (loss) on investments (12,596) 253,250 Net unrealized appreciation (depreciation) of investments 890,070 (2,305,497) Net increase in net assets resulting from operations 8,462,417 5,485,431 Distributions to shareholders: (Note 1) From ordinary income Taxable net investment income (7,577) (41,107) From tax exempt net investment income (7,409,426) (7,329,733) Decrease from shares repurchased (Note 4) (1,432,469) (3,092,078) Total decrease in net assets (387,055) (4,977,487) NET ASSETS Beginning of year 190,479,724 195,457,211 End of year (including undistributed net investment income of $347,232 and distributions in excess of net investment income of $4,031, respectively) $190,092,669 $190,479,724 NUMBER OF FUND SHARES Shares outstanding at beginning of year 13,551,397 13,807,168 Shares repurchased (Note 4) (115,626) (255,771) Shares outstanding at end of year 13,435,771 13,551,397 The accompanying notes are an integral part of these financial statements. 32 Financial highlights (For a common share outstanding throughout the period) PER-SHARE OPERATING PERFORMANCE Year ended 5/31/07 5/31/06 5/31/05 5/31/04 5/31/03 Net asset value, beginning of period $14.06 $14.16 $13.71 $14.15 $13.61 Investment operations: Net investment income (a) .56 .55 .58 .68 .74 Net realized and unrealized gain (loss) on investments .06 (.15) .46 (.45) .49 Total from investment operations .62 .40 1.04 .23 1.23 Less distributions: From net investment income (.55) (.54) (.59) (.67) (.69) Total distributions (.55) (.54) (.59) (.67) (.69) Increase from repurchase of shares .02 .04    Net asset value, end of period $14.15 $14.06 $14.16 $13.71 $14.15 Market price, end of period $13.98 $12.06 $12.21 $11.75 $12.49 Total return at market price (%) (b) 20.87 3.20 9.07 (.64) 10.22 RATIOS AND SUPPLEMENTAL DATA Net assets, end of period (in thousands) $190,093 $190,480 $195,457 $189,311 $195,334 Ratio of expenses to average net assets (%)(c) .85 .86 .83 .82 .84 Ratio of net investment income to average net assets (%) 3.96 3.90 4.14 4.86 5.35 Portfolio turnover (%) 13.90 14.55 36.22 24.24 25.46 (a) Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. (b) Total return assumes dividend reinvestment. (c) Includes amounts paid through expense offset arrangements (Note 2). The accompanying notes are an integral part of these financial statements. 33 Notes to financial statements 5/31/07 Note 1: Significant accounting policies Putnam Tax-Free Health Care Fund (the fund), a Massachusetts business trust, is registered under the Investment Company Act of 1940, as amended, as a diversified, closed-end management investment company. The fund seeks as high a level of current income exempt from federal income tax as Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam, LLC, believes is consistent with preservation of capital by investing primarily in a portfolio of tax-exempt securities in the health-care sector of the tax-exempt securities market. The fund concentrates its investments in one sector, which involves more risk than a fund that invests more broadly. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. A) Security valuation Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. Certain investments are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The premium in excess of the call price, if any, is amortized to the call date; thereafter, any remaining premium is amortized to maturity. C) Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. D) Federal taxes It is the policy of the fund to distribute all of its income within the prescribed time and otherwise comply with the provisions of the Internal Revenue Code of 1986 (the Code) applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code, as amended. Therefore, no provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. At May 31, 2007, the fund had a capital loss carryover of $3,370,400 available to the extent allowed by the Code to offset future net capital gain, if any. The amount of the carryover and the expiration dates are: Loss Carryover Expiration $ 60,933 May 31, 2009 2,878,818 May 31, 2013 430,649 May 31, 2015 E) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of dividends payable, defaulted bond interest, straddle loss deferrals and non deductible merger expense. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the year ended May 31, 2007, the fund reclassified $183,323 to increase undistributed net investment income and $214,616 to decrease paid-in-capital, with a decrease to accumulated net realized loss of $31,293. 34 The tax basis components of distributable earnings and the federal tax cost as of May 31, 2007 were as follows: Unrealized appreciation $ 8,077,440 Unrealized depreciation (1,927,025)  Net unrealized appreciation 6,150,415 Undistributed tax-exempt income $1,155,789 Undistributed ordinary income 67 Capital loss carryforward (3,370,400) Cost for federal income tax purposes $ 179,211,072 Note 2: Management fee, administrative services and other transactions Putnam Management is paid for management and investment advisory services quarterly based on the average weekly assets of the fund. Average weekly assets is defined to mean the average of the weekly determinations of the difference between the total assets of the fund (including any assets attributable to leverage for investment purposes) and the total liabilities of the fund (excluding liabilities incurred in connection with leverage for investment purposes). Such fee is based on the lesser of (i) an annual rate of 0.55% of the average weekly assets of the fund or (ii) the following annual rates expressed as a percentage of the funds average weekly assets: 0.65% of the first $500 million, 0.55% of the next $500 million and 0.50% of the next $500 million, with additional breakpoints at higher asset levels. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets were provided by Putnam Fiduciary Trust Company (PFTC), a subsidiary of Putnam, LLC, and by State Street Bank and Trust Company. Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, a division of PFTC, provided investor servicing agent functions to the fund. Putnam Investor Services was paid a monthly fee for investor servicing at an annual rate of 0.05% of the funds average net assets. During the year ended May 31, 2007, the fund incurred $156,593 for custody and investor servicing agent functions provided by PFTC. The fund has entered into arrangements with PFTC and State Street Bank and Trust Company whereby PFTCs and State Street Bank and Trust Companys fees are reduced by credits allowed on cash balances. For the year ended May 31, 2007, the funds expenses were reduced by $45,336 under these arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $288, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees receive additional fees for attendance at certain committee meetings, industry seminars and for certain compliance-related matters. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. George Putnam, III, who was not an independent Trustee during the period, also receives the foregoing fees for his services as Trustee. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. Note 3: Purchases and sales of securities During the year ended May 31, 2007, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $32,831,616 and $25,626,883, respectively. There were no purchases or sales of U.S. government securities. Note 4: Share repurchase program In October 2005, the Trustees of the fund authorized Putnam Investments to implement a repurchase program, which would allow the fund to repurchase up to 5% of its outstanding common shares over the 12 months ending October 6, 2006 (based on shares outstanding as of October 7, 2005). In March 2006, the Trustees approved an increase in this repurchase program to allow the fund to repurchase a total of up to 10% of its outstanding common shares over the same period. In September 2006, the Trustees extended the program on its existing terms through October 6, 2007. Repurchases are made when the funds shares are trading at less than net asset value and in accordance with procedures approved by the funds Trustees. In February 2007, the Trustees voted to suspend the repurchase program indefinitely in connection with the proposed merger referred to in Note 7. For the year ended May 31, 2007, the fund repurchased 115,626 common shares for an aggregate purchase price of $1,432,469, which reflects a weighted-average discount from net asset value per share of 12.9% . Note 5: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the Securities and Exchange Commission (the SEC) and the Massachusetts Securities Division (MSD) in connection with excessive short-term trading by certain former Putnam employees and, in the case of charges brought by the MSD, excessive short-term trading by participants in some Putnam-administered 401(k) plans. Putnam Management agreed to pay $193.5 million in penalties and restitution, of which $153.5 million will be distributed to certain open-end Putnam funds and their shareholders after the SEC and MSD approve a distribution plan being developed by an independent consultant. The allegations of the SEC and MSD and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits filed against Putnam 35 Management and, in a limited number of cases, against some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Putnam Management and Putnam Retail Management are named as defendants in a civil suit in which the plaintiffs allege that the management and distribution fees paid by certain Putnam funds were excessive and seek recovery under the Investment Company Act of 1940. Putnam Management and Putnam Retail Management have contested the plaintiffs claims and the matter is currently pending in the U.S. District Court for the District of Massachusetts. Based on currently available information, Putnam Management believes that this action is without merit and that it is unlikely to have a material effect on Putnam Managements and Putnam Retail Managements ability to provide services to their clients, including the fund. Note 6: New accounting pronouncements In June 2006, the Financial Accounting Standards Board (FASB) issued Interpretation No. 48, Accounting for Uncertainty in Income Taxes (the Interpretation). The Interpretation prescribes a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken by a filer in the filers tax return. The Interpretation is not expected to have a material effect on the fund's financial statements. However, the conclusions regarding the Interpretation may be subject to review and adjustment at a later date based on factors including, but not limited to, further implementation guidance expected from the FASB, and on-going analysis of tax laws, regulations and interpretations thereof. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (the Standard). The Standard defines fair value, sets out a framework for measuring fair value and requires additional disclosures about fair value measurements. The Standard applies to fair value measurements already required or permitted by existing standards. The Standard is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. Putnam Management is currently evaluating what impact the adoption of the Standard will have on the funds financial statements. Note 7: Actions by Trustees The Trustees of the Putnam Funds have approved a plan to merge the fund into the open-end Putnam Tax Exempt Income Fund. The transaction is scheduled to occur in the fall of 2007. It is subject to a number of conditions, including approval of a majority of the outstanding shareholders of the fund, and there is no guarantee that it will occur. 36 Federal tax information and compliance certifications (Unaudited) Federal tax information The fund has designated 99.9% of dividends paid from net investment income during the fiscal year as tax exempt for Federal income tax purposes. The Form 1099 you receive in January 2008 will show the tax status of all distributions paid to your account in calendar 2007. Compliance certifications On August 10, 2006, your fund submitted a CEO annual certification to the New York Stock Exchange (NYSE) on which the funds principal executive officer certified that he was not aware, as of that date, of any violation by the fund of the NYSEs Corporate Governance listing standards. In addition, as required by Section 302 of the Sarbanes-Oxley Act of 2002 and related SEC rules, the funds principal executive and principal financial officers have made quarterly certifications, included in filings with the SEC on Forms N-CSR and N-Q, relating to, among other things, the funds disclosure controls and procedures and internal control over financial reporting. 37 Shareholder meeting results (Unaudited) May 15, 2007 meeting A proposal to approve a new management contract between the fund and Putnam Investment Management, LLC was approved as follows: Votes for Votes against Abstentions 8,429,921 312,544 158,141 All tabulations are rounded to the nearest whole number. 38 About the Trustees Jameson A. Baxter (Born 1943), Trustee since 1994, Vice Chairman since 2005 Ms. Baxter is the President of Baxter Associates, Inc., a private investment firm. Ms. Baxter serves as a Director of ASHTA Chemicals, Inc., Ryerson, Inc. (a metals service corporation), the Mutual Fund Directors Forum, and Advocate Health Care. She is Chairman Emeritus of the Board of Trustees, Mount Holyoke College, having served as Chairman for five years. Until 2007, she was a Director of Banta Corporation (a printing and supply chain management company). Until 2004, she was a Director of BoardSource (formerly the National Center for Nonprofit Boards), and until 2002, she was a Director of Intermatic Corporation (a manufacturer of energy control products). Ms. Baxter has held various positions in investment banking and corporate finance, including Vice President and Principal of the Regency Group, and Vice President of and Consultant to First Boston Corporation. She is a graduate of Mount Holyoke College. Charles B. Curtis (Born 1940), Trustee since 2001 Mr. Curtis is President and Chief Operating Officer of the Nuclear Threat Initiative (a private foundation dealing with national security issues) and serves as Senior Advisor to the United Nations Foundation. Mr. Curtis is a member of the Council on Foreign Relations and serves as a Director of Edison International and Southern California Edison. Until 2006, Mr. Curtis served as a member of the Trustee Advisory Council of the Applied Physics Laboratory, Johns Hopkins University. Until 2003, Mr. Curtis was a member of the Electric Power Research Institute Advisory Council and the University of Chicago Board of Governors for Argonne National Laboratory. Prior to 2002, Mr. Curtis was a Member of the Board of Directors of the Gas Technology Institute and the Board of Directors of the Environment and Natural Resources Program Steering Committee, John F. Kennedy School of Government, Harvard University. Until 2001, Mr. Curtis was a member of the Department of Defense Policy Board and Director of EG&G Technical Services, Inc. (a fossil energy research and development support company). From August 1997 to December 1999, Mr. Curtis was a Partner at Hogan & Hartson L.L.P., a Washington, D.C. law firm. Prior to May 1997, Mr. Curtis was Deputy Secretary of Energy and Under Secretary of the U.S. Department of Energy. He served as Chairman of the Federal Energy Regulatory Commission from 1977 to 1981 and has held positions on the staff of the U.S. House of Representatives, the U.S. Treasury Department, and the SEC. Myra R. Drucker (Born 1948), Trustee since 2004 Ms. Drucker is Chair of the Board of Trustees of Commonfund (a not-for-profit firm specializing in asset management for educational endowments and foundations), Vice Chair of the Board of Trustees of Sarah Lawrence College, and a member of the Investment Committee of the Kresge Foundation (a charitable trust). She is also a director of New York Stock Exchange LLC, a wholly-owned subsidiary of the publicly-traded NYSE Group, Inc., a director of Interactive Data Corporation (a provider of financial market data, analytics, and related services to financial institutions and individual investors), and an advisor to RCM Capital Management (an investment management firm). Ms. Drucker is an ex-officio member of the New York Stock Exchange (NYSE) Pension Managers Advisory Committee, having served as Chair for seven years. Until August 31, 2004, Ms. Drucker was Managing Director and a member of the Board of Directors of General Motors Asset Management and Chief Investment Officer of General Motors Trust Bank. Ms. Drucker also served as a member of the NYSE Corporate Accountability and Listing Standards Committee and the NYSE/NASD IPO Advisory Committee. Prior to joining General Motors Asset Management in 2001, Ms. Drucker held various executive positions in the investment management industry. Ms. Drucker served as Chief Investment Officer of Xerox Corporation (a technology and service company in the document industry), where she was responsible for the investment of the companys pension assets. Ms. Drucker was also Staff Vice President and Director of Trust Investments for International Paper (a paper products, paper distribution, packaging and forest products company) and previously served as Manager of Trust Investments for Xerox Corporation. Ms. Drucker received a B.A. degree in Literature and Psychology from Sarah Lawrence College and pursued graduate studies in economics, statistics and portfolio theory at Temple University. John A. Hill (Born 1942), Trustee since 1985 and Chairman since 2000 Mr. Hill is Vice Chairman of First Reserve Corporation, a private equity buyout firm that specializes in energy investments in the diversified worldwide energy industry. 39 Mr. Hill is a Director of Devon Energy Corporation and various private companies controlled by First Reserve Corporation, as well as Chairman of TH Lee, Putnam Investment Trust (a closed-end investment company advised by an affiliate of Putnam Management). He is also a Trustee of Sarah Lawrence College. Until 2005, he was a Director of Continuum Health Partners of New York. Prior to acquiring First Reserve Corporation in 1983, Mr. Hill held executive positions in investment banking and investment management with several firms and with the federal government, including Deputy Associate Director of the Office of Management and Budget and Deputy Director of the Federal Energy Administration. He is active in various business associations, including the Economic Club of New York, and lectures on energy issues in the United States and Europe. Mr. Hill holds a B.A. degree in Economics from Southern Methodist University and pursued graduate studies there as a Woodrow Wilson Fellow. Paul L. Joskow (Born 1947), Trustee since 1997 Dr. Joskow is the Elizabeth and James Killian Professor of Economics and Management, and Director of the Center for Energy and Environmental Policy Research at the Massachusetts Institute of Technology. Dr. Joskow serves as a Director of National Grid (a UK-based holding company with interests in electric and gas transmission and distribution and telecommunications infrastructure), a Director of TransCanada Corporation (an energy company focused on natural gas transmission and power services), and a Member of the Board of Overseers of the Boston Symphony Orchestra. Prior to July 2006, he served as President of the Yale University Council and continues to serve as a Member of the Council. Prior to February 2005, he served on the board of the Whitehead Institute for Biomedical Research (a non-profit research institution). Prior to February 2002, he was a Director of State Farm Indemnity Company (an automobile insurance company), and prior to March 2000, he was a Director of New England Electric System (a public utility holding company). Dr. Joskow has published six books and numerous articles on topics in industrial organization, government regulation of industry, and competition policy. He is active in industry restructuring, environmental, energy, competition and privatization policies  serving as an advisor to governments and corporations worldwide. Dr. Joskow holds a Ph.D. and M. Phil from Yale University and a B.A. from Cornell University. Elizabeth T. Kennan (Born 1938), Trustee since 1992 Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse and cattle breeding). She is President Emeritus of Mount Holyoke College. Dr. Kennan served as Chairman and is now Lead Director of Northeast Utilities. She is a Trustee of the National Trust for Historic Preservation, of Centre College and of Midway College in Midway, Kentucky. Until 2006, she was a member of The Trustees of Reservations. Prior to 2001, Dr. Kennan served on the oversight committee of the Folger Shakespeare Library. Prior to June 2005, she was a Director of Talbots, Inc., and she has served as Director on a number of other boards, including Bell Atlantic, Chastain Real Estate, Shawmut Bank, Berkshire Life Insurance, and Kentucky Home Life Insurance. Dr. Kennan has also served as President of Five Colleges Incorporated, as a Trustee of Notre Dame University and is active in various educational and civic associations. As a member of the faculty of Catholic University for twelve years, until 1978, Dr. Kennan directed the post-doctoral program in Patristic and Medieval Studies, taught history and published numerous articles. Dr.
